department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number fax number employer_identification_number number release date date date legend a b c d x z xx dear ------------------ participation by b in a's securities_lending program will involve an act of self-dealing as defined in sec_4941 of the internal_revenue_code_of_1986 as amended we have considered your ruling_request dated date regarding whether facts b is a tax-exempt_organization and private_foundation as described in sec_501 and sec_509 respectively of the code a serves as investment trustee of b to participate in the securities_lending program b engaged a as its agent to provide securities_lending services the purpose of b is to make grants to organizations for programs that improve the quality of life for the residents of c with a particular emphasis on programs that support children the elderly the arts healthcare medical_research education and religious organizations d died in june ------- and b's primary source of funding has been contributions from her estate as of the close of its ------ fiscal_year b's assets totaled x these assets consists principally of equity and fixed income securities along with cash and cash equivalents during that year b paid over z in grants to more than ----- different tax-exempt organizations and government instrumentalities pursuant to the terms of b's trust instrument an administrative trustee and an investment trustee administer b d initially held these positions as provided by the successor trustee provisions in sec_4 of the trust instrument a has served as investment trustee since d's death four individuals who act by majority vote in making decisions have held the position of administrative trustee following d's death none of these individuals is affiliated with a the administrative trustee has also appointed officers and agents to assist the administrative trustee with its functions articles vi and vii of the trust instrument set forth the various trustee powers and responsibilities and accordingly divide the trustee functions between the administrative trustee and investment trustee the functions of the investment trustee are limited to the investment of b's assets and related functions as provided in article vi of the trust instrument by contrast pursuant to article vii of the trust instrument the administrative trustee is specifically charged with the conduct b's exempt_function powers and responsibilities of the administrative trustee include a making all decisions relating to b's grants and charitable distributions b making management and operational decisions regarding office space the employment and compensation of agents and employees and other business matters and c preparing and maintaining records that are not prepared and maintained by the investment trustee in the event of any uncertainty concerning which trustee is charged with any power or responsibility the disputed power or responsibility is deemed to be within the charge of the administrative trustee a is organized as a -------------------------------------- and provides general banking investment management and trust administration services as investment trustee a has those powers and responsibilities with respect to b that are enumerated in section of the trust instrument including a providing for the custody of a's assets and the production and collection of investment_income b managing and investing a's assets that are not managed by an investment manager chosen by the administrative trustee c preparing and maintaining records and accounts and d making charitable and other disbursements as directed by the administrative trustee the investment trustee's compensation_for performing these functions is negotiated with and approved by the administrative trustee the trust instrument provides no specific language authorizing or requiring the trustee to engage in securities_lending activities however sec_8_1 and of the instrument do give the investment trustee broad authority and flexibility in making trust investments including an authorization in sub sec_8_1 to invest in any investment medium that is not prohibited under the private_foundation_excise_tax rules these sections also incorporate the standard that trust investments are viewed within the context of the entire investment portfolio and within an overall portfolio investment strategy in article ix of the trust instrument the investment trustee and administrative trustee are specifically directed not to perform any of the prohibited acts applicable to private_foundations under chapter of the code including engaging in any act of self-dealing as defined in sec_4941 of the code to generate additional income for b's charitable activities the administrative trustee on the recommendation of its own investment consultant has proposed that b engage the services of a bank to loan securities within the b's investment portfolio to third-party borrowers after reviewing various options the administrative trustee has proposed that a provide these securities_lending services to b through a's securities_lending program the program the administrative trustee has approved using a's program based on a number of factors including a's experience with securities_lending its competitive fees and the fact that a serves as custodian of b's assets and performs other functions for b through participation in the program a substantial portion of the b's equity securities will be available to be loaned to third- party borrowers as discussed in more detail below b currently does not plan to loan fixed- income securities although it may do so in the future securities_lending is an activity commonly performed by banks as a service to institutional investors such as tax-exempt organizations to allow them to generate additional income on their investment portfolio with minimal risk to the portfolio a's program is typical of securities_lending programs offered by banks each borrower participating in a's program borrower is a large_bank or other financial_institution a and its affiliates are not permitted to be borrowers to participate in the program b will execute a securities_lending authorization agreement agency agreement appointing a as its agent for purposes of lending its securities the agency agreement gives a the power to lend securities owned by b to borrowers pursuant to a securities borrowing agreement entered into between a and each borrower as lender b will approve the types of its securities available to be loaned under the program b will also approve the list of borrowers which will be designated on schedule a to the agency agreement as a protection to b in lending its securities sec_3 and of the agency agreement require that collateral must be received from each borrower in exchange for each loan b will designate on schedule b to the agency agreement the types of collateral typically cash u s government securities and letters of credit that a is authorized to accept and the types of permissible investments of cash collateral a will hold all collateral and cash collateral investments in segregated accounts for the benefit of its lending clients the collateral will be required to be a market_value equal to at least of the market_value of the borrowed securities as determined each business_day that the loans remain in effect accordingly if on any business_day the market_value of the collateral is less than the aforementioned required value a will demand additional collateral from the borrower to make the market_value equal to the required value as provided in section of the agency agreement a borrower is also required to pay a for b's account amounts equal to and in substitution for distributions such as cash or stock_dividends and interest payments made on loaned securities during the term of the loan pursuant to sec_5 of the agency agreement a retains the right as further specified in the borrowing agreement to terminate a loan of securities at any time whereupon the borrower must deliver the securities to a for b's account in less than five business days from the notice of termination sec_5 correspondingly gives b the right to direct a to terminate the loan at any time in whole or in part if the borrower should fail to deliver the securities a is given the right to purchase equivalent securities using the collateral received from the borrower and the borrower is responsible for the costs of purchasing such securities as additional protection the agency agreement in section provides for a to indemnify b under certain circumstances if a is unable to recover the borrowed securities by lending its securities b will receive revenue consisting of a income derived from the investment of cash collateral received during the loan period and b loan premiums or fees paid_by borrowers pursuant to the borrowing agreement this revenue will be credited to the b's account on a monthly basis as compensation_for its services a will be permitted to deduct from the account a fee equal to a percentage of the net revenue received by b the fee percentage contemplated is a fee split whereby a will receive a percent split of the lending revenue for its services as lending agent and b will receive the remaining percent of such revenue you have represented that thi sec_40percent percent fee split is a standard industry rate charged by a and other banks that offer similar securities_lending services in the first months of b's participation in the program it is estimated that the net revenue generated from the securities loans will be approximately xx ruling requested you have requested a ruling that the participation by b in a's securities_lending program as described above will not involve an act of self-dealing as defined in sec_4941 of the code law sec_4941 of the internal_revenue_code imposes an excise_tax on any direct or indirect act of self-dealing between a private_foundation and a disqualified_person with respect to the foundation the tax is imposed on the disqualified_person and in certain situations a tax is also imposed on the foundation_manager or managers participating in the self-dealing act or acts sec_4941 of the code provides in part that the term self-dealing includes a direct or indirect a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person or e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_53 d -2 c of the foundation and similar excise_tax regulations sec_4941 of the code enumerates certain exceptions to the foregoing rules as one exception sec_4941 provide that except in the case of a government_official as defined in sec_4946 c the payment of compensation and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self-dealing if the compensation or payment or reimbursement is not excessive provides that the performance by a bank or trust company which is a disqualifies person of trust functions and certain general banking services for a private_foundation is not an act of self- dealing where the banking services are reasonable and necessary to carrying out the exempt purposes of the private_foundation if the compensation paid to the bank or trust company is not excessive the general banking services allowed by this subparagraph are checking accounts so long as the bank does not change interest on withdrawals savings accounts as long as the foundation may withdraw its funds on no more than 30-days notice without subjecting itself to a loss of interest on its money for the time during which the money was on deposit and safekeeping activities and the payment or reimbursement of expenses by a private_foundation to a disqualified_person for the performance of personal services which are reasonable and necessary to carry out the exempt purposes of the private_foundation shall not be an act self-dealing if such compensation or payment or reimbursement is not excessive for purposes of this subparagraph the term personal services includes the services of a broker serving as agent for the private_foundation but not the services of a dealer who buys for the private_foundation as principal and resells to third parties for the determination whether compensation is excessive see sec_1 of the regulations sec_1_162-7 of the regulations provides that the determination of whether compensation is reasonable and not excessive is made looking at prevailing industry standards that is whether the compensation or fees are similar in amount to those paid for comparable services by like enterprises under similar circumstances private_foundation x and hence a disqualified_person with respect to x owns an investment counseling business acting in his capacity as an investor counselor c manages x's investment sec_53_4941_d_-3 of the regulations provides that the payment of compensation sec_53_4941_d_-3 of the regulations example states that c a manager of a portfolio for which he receives an amount which is determined not to be excessive the payment of such compensation to c shall not constitute an act of self-dealing among others a foundation_manager trustee of a foundation or an individual having powers or responsibilities similar to those of officers directors or trustees of the foundation sec_4946 of the code defines the term disqualified_person to include sec_4946 of the code defines a foundation_manager as an officer director or analysis the term disqualified_person is defined in sec_4946 of the code based on this definition it is possible that given the investment trustee's responsibilities under the trust instrument the investment trustee which is a as discussed above may be considered to be a disqualified_person with respect to b however even if a deemed to be a disqualified_person b's participation in the securities_lending program will not involve an act of self-dealing by virtue of the self-dealing exception set forth in sec_4941 supra in this regard two sections of the regulations promulgated in connection with sec_4941 of the code provide a basis for demonstrating that self- dealing does not exist in this situation a the provision of securities_lending services by a involves trust functions and general banking services performed for reasonable_compensation to carry out b's exempt_purpose as permitted by sec_4941 d -2 c of the regulations and b a's role in the program is limited to that of providing personal services as an agent for b in furtherance of b's exempt_purpose as permitted by section d -3 c of the regulations the performance by a bank or trust company that is a disqualified_person of trust functions and certain general banking services for a private_foundation is not self-dealing if the trust functions and banking services are reasonable and necessary to the foundation's exempt_purpose and the compensation taking into account the fair interest rate for_the_use_of funds by the bank or trust company is not excessive sec_53_4941_d_-2 of the regulations sec_53_4941_d_-3 of the regulations provides an exception from self-dealing for payment of reasonable_compensation for personal services rendered by a disqualified_person in carrying out the exempt_purpose of a private_foundation this provision is related to the trust functions banking services exception in sec_53_4941_d_-2 supra in fact banking services are referenced and described as personal services in sec_53_4941_d_-3 of the regulations and in example following of this section of the regulations the payment of compensation to a foundation_manager for its investment services rendered to a private_foundation qualifies as compensation_for_personal_services sec_53_4941_d_-3 of the regulations example pursuant to sec_53_4941_d_-3 of the regulations qualified personal services include the services of a broker serving as agent for a private_foundation but not the services of a dealer who buys from the foundation as principal and resells to third parties this prohibition on principal-to-principal transactions is consistent with the self-dealing prohibitions under sec_4941 of the code which generally prohibit sales exchanges and also prohibit the transfer to or use by a disqualified_person of a private foundation's income or assets in arranging securities loans for b a will be acting only as an agent for b and will not be buying or selling securities or otherwise engaging in transactions with the b on a principal-to- principal basis a's role as agent will include performing a number of services on behalf of b including acting as broker in arranging securities loans monitoring borrowers managing and investing collateral and other_amounts received from borrowers and the distributing revenue into one or more of b's accounts maintained by a none of these functions involves a engaging in a transaction with the b in a manner prohibited under sec_4941 importantly in this respect a and its affiliates will not be borrowers of b's securities under the program and no other disqualified persons within the meaning of sec_4946 of the code will be a borrower a's role as agent of the trust is also evidenced by the controls the agency agreement gives b over a with respect to b's participation in the program b will approve the list of borrowers of b's securities as well as the type of collateral received in exchange for securities loans b may also direct a to terminate the loan at any time finally b may terminate its engagement of a as agent at any time by b's power to terminate the agency agreement at any time therefore a's role in the program will be as an agent providing trust functions and other personal services that are reasonable and necessary to carrying out the exempt purposes of b as permitted by sec_4941 of the code and the regulations thereunder moreover any compensation received by a for such services is reasonable in accordance with sec_4941 standards rulings accordingly based on the law and analysis we rule the participation by b in a's securities_lending program will not involve an act of self-dealing as defined in sec_4941 of the code upon which it is based any changes that may have a bearing on your tax status should be this ruling is based on the understanding that there will be no material_change in the facts because this letter could help resolve future questions about your federal tax if you have any questions about this ruling please contact the person whose name and this ruling is directed only to the organization that requested it sec_6110 of the reported to the service this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described internal_revenue_code provides that it may not be used or cited by others as precedent responsibility please keep a copy of this ruling in your permanent records if your have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter telephone number are shown in the heading of this letter michael seto manager exempt_organizations technical group sincerely yours
